*775Opinion by
Tilson, J.
In accordance with stipulation of counsel lace and lace-articles the same as those the subject of Beyda v. United States (T. D. 46177), filet lace articles like those passed on in United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), and Normandy lace articles the same as those the subject of United States v. Amrein (26 id. 353, C. A. D. 40) were held dutiable at 75 percent under paragraph 1430. -Merchandise in chief value of cellulose filaments the same as-those passed upon in Abstract 37230 was held dutiable at 60 percent under paragraph 31 as claimed.